DLD-251                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 19-2677
                                       ___________

                        IN RE: CHRISTIAN DIOR WOMACK,
                                                         Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
           United States District Court for the Eastern District of Pennsylvania
                         (Related to Crim. No. 13-cr-00206-001)
                      ____________________________________

                   Submitted Pursuant to Rule 21, Fed. R. App. P.
                                  August 1, 2019
        Before: JORDAN, GREENAWAY, Jr., and NYGAARD, Circuit Judges

                             (Opinion filed August 30, 2019)
                                       _________

                                        OPINION*
                                        _________

PER CURIAM

       Christian Dior Womack has filed a petition for a writ of mandamus. For the

reasons below, we will deny the petition.

       In his mandamus petition, Womack seeks a determination as to whether his

criminal defense counsel violated 18 U.S.C. § 3006A(f) of the Criminal Justice Act

because he purportedly accepted payment without court approval. However, we have


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
already addressed this issue. We affirmed the District Court’s denial of Womack’s

motion to order defense counsel to show cause why he did not violate the Criminal

Justice Act. See United States v. Womack, 749 F. App’x 136, 139 (3d Cir. 2018), cert.

denied, 139 S. Ct. 1575 (2019) (“[T]he District Court explained that only a few days

elapsed from when [defense counsel] was appointed as CJA counsel until he requested

termination of his appointment, that he sought and obtained the Court’s approval to

appear as a privately-retained attorney, and that he did not request compensation in his

capacity as CJA counsel.”) Womack simply seeks another round of review of the District

Court’s decision. He is not entitled to such review. Besides, a petition for a writ of

mandamus is not a substitute for an appeal. See In Re Brisco, 448 F.3d 201, 212 (3d Cir.

2006).

         For the above reasons, we will deny the mandamus petition.




                                             2